DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, line 2 starts with “least 1 wt.%”; however, an “at” is missing at the beginning of line 2. The “least 1 wt.%” needs to be replaced with “at least 1wt.%”.  Appropriate correction is required.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 15, and 16 of U.S. Patent No. 10,556,321. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent claim an abrasive article comprising an organic bond component, an abrasive particles within the organic bond wherein the surface of the abrasive particles is modified with a coating material, which is . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,561,863 to Hashimoto et al. (hereinafter Hashimoto) in view of “Fabrication of silver-coated silica microspheres through mussel-inspired surface functionalization” by Wang et al. (hereinafter Wang) published in Journal of Colloid and Interface Science in view of 5,203,884 to Buchanan et al. (hereinafter Buchanan).

With respect to claim 1, Hashimoto discloses a grinding wheel, wherein that said grinding wheel comprises coated abrasive grains, non-conductive bond and diamond filler (Hashimoto, abstract). Hashimoto discloses that the bond material is a synthetic polymeric substance such as epoxy resin, polyamide, polyester, polyimides, and a few more (Hashimoto, col. 3, lines 54-59, and claim 12). Thus, the reference renders an organic bond composite comprising an organic bond component and a surface-modified abrasive particle dispersed within the organic bond component obvious. 
Hashimoto discloses that their abrasive grains have metal coating films of metals such as silver, copper, nickel, etc. (Hashimoto, col. 3, lines 13-40) using electroless plating. 
	However, Hashimoto does not disclose the presence of a coating material comprising a compound selected from the group consisting of dopamine, tyrosine, dihyhroxyphenylalanine, norepinephrine, epinephrine, normetanephrine, 3,4-dihydroxyphenylacetic acid, tannic acid, pyrogallic acid or combination thereof. 

	Wang, also, discloses that the conventional elecroless plating had the advantage of low cost, ability to create uniform coatings over small areas, use of nonconductive substrate with complex shapes, and simple equipment, but the disadvantage of such conventional elecroless plating is the tedious and environment-unfriendly process and the inherent difficulties in controlling these multi-step processes (Wang, page 567: 1. Introduction, left column). It is with having these disadvantages in mind that Wang suggest applying poly(dopamine) prior to elecroless plating of a metal (Wang, page 567: 1. Introduction, right column) to prevent/reduce the disadvantages of elecroless plating without prior application of poly(dopamine).

	It is important to note that Hashimoto discloses a particle size of 40-1000 mesh U.S. size (Hashimoto, col. 3, lines 20-25) which corresponds to a size of 105-420 microns, and Wang discloses a mean particle size of 25 microns (Wang, page 568: 2.1. 
	Furthermore, the disclosure in Wang on the catechol functional group in poly(dopamine) is taken to render the claimed “a coating material functionally connected to the surface of the core abrasive particle” obvious. 
	Finally, it is noted that although Hashimoto discloses diamond and cubic boron nitride and Wang discloses silica particles, all such materials have been known as abrasive particles; Hashimoto clearly refers to diamond cubic boron nitride as abrasive particles, and silica has been widely known as an abrasive particles as that shown and taught by Buchanan (Buchanan, col. 5, lines 5-11). Buchanan clearly discloses that silica, alumina, and diamond, among some other materials, have been known as the materials for abrasive grains; therefore, although Hashimoto discloses diamond and cubic boron nitride particles in abrasive field, and Wang discloses silica particles but not in abrasive field, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the combination of Hashimoto in view of Wang in order to recognize and realize that the process of applying poly(dopamine) of Wang can be used for abrasive particles motivated by the fact that silica has been known as an abrasive grain, as that taught by Buchanan, and motivated by the fact that Buchanan renders it obvious that not just diamond and cubic boron nitride, but that silica and alumina have been used as abrasive grains in the abrasive industry. 

	With respect to claim 2, the combination of references renders the claim obvious; this is in particular because Wang discloses silica particles, and although Wang may not literally and/or expressly disclose that said particles are used in the abrasive industry, Buchanan is a clear evidence showing the particles of materials such as silica, alumina, alumina-zirconia, as well as diamond and cubic boron nitride are all known abrasive grains.

	With respect to claim 3, the combination of references is seen to render the claim obvious; this is in particular because Hashimoto teaches a particle size of 40-1000 mesh U.S. size (Hashimoto, col. 3, lines 21-24) which corresponds to about 105-420 microns, and Wang discloses that their silica particles have a mean size of 25 microns (Wang, page 568: 2.1 Materials); all these ranges overlap with the claimed range of a median particle size of not greater than 40,000 microns despite the fact that the claim claims the “median” particle size. A mean size of 25 microns or a size of 105-420 microns, even if they would represent mean or average size, would reasonably have a median size that would have, at least, overlap with the claimed median size of not greater than 40,000 microns because not greater than 40,000 microns includes any and all values below 40,000 microns.

	With respect to claim 4, the combination of references is seen to render the claim obvious; this is in particular because Hashimoto teaches a particle size of 40-1000 mesh U.S. size (Hashimoto, col. 3, lines 21-24) which corresponds to about 105-420 

	With respect to claim 5, the combination of references renders the claim obvious; this is in particular because Hashimoto, as the primary reference, discloses an organic bond material of materials such as epoxy resin, polyamide, polyester, polyimide, and more (Hashimoto, col. 3, lines 54-61). 
	
With respect to claim 6, considering the fact that the combination of references renders the claimed OCFSSMP/OCFSUCP of at least about or at least 1.2 obvious, wherein OCFSSMP is the flexure strength of the organic bond composite and PCFSUCP is the flexure strength of a reference composite having the same composition as the organic bond composite but being formed using non-surface modified abrasive particles. It is important to note that the “surface modified abrasive particles” as claimed refer to the coating of materials such as dopamine. Also, it is noted that the claimed “organic bond composite” corresponds to an abrasive article formed using an organic bond.

With respect to claim 7, the combination of references renders the claim obvious; this is in particular because Wang, the reference that teaches the poly(dopamine) coating, discloses that the metal-binding ability of catechol present in the poly(dopamine) structure has been important and beneficial in using said polymer in the coating (Wang, page 567: 1. Introduction, right column). Both the Si in the silica of the particles of Wang, as well as the metal coating, renders the presence of metal ions obvious. 

With respect to claim 8, as noted above, in the rejection of claim 1, in particular by Wang, the coating material comprises poly(dopamine) (Wang, 1. Introduction, and 2. Experimental).

With respect to claim 10, the combination of references renders the claim obvious; in particular, Wang discloses that the metal ions are absorbed on the surface of microspheres by the catechol and “amino” groups (Wang, page 569: 2.3 Electroless plating of silver on Si-PDA surface). 

With respect to claim 11, the combination of references renders the claim obvious; in particular, Wang discloses that the metal ions are absorbed on the surface of microspheres by the catechol and “amino” groups (Wang, page 569: 2.3 Electroless plating of silver on Si-PDA surface), and this is taken to read on at least about 95% of the coating being bonded using NH linkage considering the fact that the disclosure of the reference on such amino linkage, is taken to include all linkages are of amino group. 

With respect to claim 13, the combination of references is seen to render the claim obvious; this is particular because the combination of references renders the use of poly(dopamine) coating onto the surface of abrasive grains obvious, and thus, obtaining the workable range of the concentration of poly(dopamine) such as an amount that corresponds to not greater than 90% of an outer surface of the particles, is rendered obvious considering the benefits it imparts onto the surface of the particle for the metal electroplating that would follow, and in view of the fact that according to MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 14, the combination of references is seen to render the claim obvious; this is in particular because the disclosure of Wang discloses silica microsphere are coated with poly(dopamine), and this is taken to render the claim obvious in light of the fact that the reference, in Figure 1a, shows that the surface of microparticles is completely covered with metal; thus, it is expected of “at least” 1% of the outer surface to have the poly(dopamine) which imparts the metal binding ability to the surface of the particles. It is important to note that when the metal is taught to fully cover the surface of the silica particles, then, inevitably, there has to be at least 1% of the surface to have the metal binding poly(dopamine) to result in a fully covered silica with metal. Furthermore, and assuming arguendo, MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 15, the combination of references is seen to render the claim obvious; as noted above, this is because the disclosure of the coating onto microparticles of silica, as disclosed by Wang, is taken to render the claim obvious in light of the fact that Figure 1a of Wang shows that the surface of microparticles is completely covered with a metal coating; thus, it is expected of a “majority” of the surface to have the poly(dopamine) coating, prior to metal plating, so that the surface would have the metal binding functional group of poly(dopamine) in the majority of it, and further in view of the fact that according to MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 16, the combination of references is seen to render the claim obvious; this is particular because the combination of references renders the use of poly(dopamine) coating onto the surface of abrasive grains obvious, and thus, obtaining the workable range of the concentration of poly(dopamine), considering the benefits it imparts onto the surface of the particle for the metal electroplating that would follow, would be well within the scope of a skilled artisan in view of the fact that according to MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 17, the combination of references is seen to render the claim obvious; this is in particular because considering the fact that the final coating onto the silica particles fully covers the surface of the particles, the use of at least “0.05 wt%” of the poly(dopamine) coating is inevitable and well within the teachings of Wang. It is noted that due to the fact that the whole surface of silica particles are covered with the metal, it is expected of the surface to have “at least 0.05 wt%” of metal binding poly(dopamine), and thus, the use of an amount having at least overlapping with the claimed amount is well within the teachings of the reference. Furthermore, and assuming arguendo, MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Wang in view of Buchanan as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0130486 to Alvary et al. (hereinafter Alvary).

	With respect to claim 18, the combination of Hashimoto in view of Wan and in view of Buchanan renders a composite organic bond comprising an organic bond 
	However, although Buchanan discloses co-fused alumina-zirconia particles among known abrasive particles in the field of abrasive industry, none of the references literally and/or expressly discloses that the content of the alumina is not greater than 99wt% for the total weight of the core abrasive particle.
	Alvary, drawn to heat treated alumina zirconia abrasive grains, discloses that their abrasive grains comprises between 52% by weight and 62% by weight of Al2O3 and between 35% by weight and 60% by weight of ZrO2 (Alvary, [0001]) wherein the use of abrasive grains based on alumina zirconia have been known for many years (Alvary, [0002]). Alvary, additionally, discloses that abrasive grains based on alumina zirconia are among the most important conventional abrasive grains for machining a large variety of different steels, and that they have been successfully used in bonded or coated abrasives (Alvary, [0002] and [0007]).
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the combination of Hashimoto in view of Wan in view of Buchanan in order to include and utilize abrasive grains based on alumina-zirconia having 52-62 wt% of alumina as that 
	
	With respect to claim 19, the combination of Hashimoto in view of Wan and in view of Buchanan renders a composite organic bond comprising an organic bond component, and a surface modified abrasive particle dispersed within the bond component, wherein the median particle size of the abrasive particle is at least 0.06 microns, and the particle has a coating functionally connected to a surface of the abrasive particle and wherein the coating material comprises a compound selected from the group consisting of dopamine, tyrosine, dihyhroxyphenylalanine, norepinephrine, epinephrine, normetanephrine, 3,4-dihydroxyphenylacetic acid, tannic acid, pyrogallic acid or combination thereof, obvious as detailed out above.
	However, although Buchanan discloses co-fused alumina-zirconia particles among known abrasive particles in the field of abrasive industry, none of the references literally and/or expressly discloses that the content of the alumina is at least 1 wt% alumina for the total weight of the core abrasive particle.
2O3 and between 35% by weight and 60% by weight of ZrO2 (Alvary, [0001]) wherein the use of abrasive grains based on alumina zirconia have been known for many years (Alvary, [0002]). Alvary, additionally, discloses that abrasive grains based on alumina zirconia are among the most important conventional abrasive grains for machining a large variety of different steels, and that they have been successfully used in bonded or coated abrasives (Alvary, [0002] and [0007]).
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the combination of Hashimoto in view of Wan in view of Buchanan in order to include and utilize abrasive grains based on alumina-zirconia having 52-62 wt% of alumina as that taught by Alvary motivated by the fact that abrasive grains based on alumina-zirconia have long been known and used in the field of abrasive industry, as shown and taught by Alvary, and the fact that Buchanan also discloses alumina-zirconia abrasive grains among the know abrasive grains such as diamond, silica, alumina, and more in the field of abrasive industry. Thus, it is well within the scope of a skilled artisan to have utilized a known abrasive material grain in the place of silica or diamond. Therefore, claim 19 is rendered obvious based on the fact that the disclosed concentration of alumina falls within the claimed range.

	With respect to claim 20, the combination of Hashimoto in view of Wan and in view of Buchanan renders a composite organic bond comprising an organic bond 
	However, although Buchanan discloses co-fused alumina-zirconia particles among known abrasive particles in the field of abrasive industry, none of the references literally and/or expressly discloses that the content of the zirconia is not greater than 99 wt% for the total weight of the core abrasive particle.
	Alvary, drawn to heat treated alumina zirconia abrasive grains, discloses that their abrasive grains comprises between 52% by weight and 62% by weight of Al2O3 and between 35% by weight and 60% by weight of ZrO2 (Alvary, [0001]) wherein the use of abrasive grains based on alumina zirconia have been known for many years (Alvary, [0002]). Alvary, additionally, discloses that abrasive grains based on alumina zirconia are among the most important conventional abrasive grains for machining a large variety of different steels, and that they have been successfully used in bonded or coated abrasives (Alvary, [0002] and [0007]).
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the combination of Hashimoto in view of Wan in view of Buchanan in order to include and utilize abrasive grains based on alumina-zirconia having 52-62 wt% of alumina as that .

	Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art do not disclose the cumulative limitations of claim 1 and 9; wherein a majority of the coating material is covalently bonded to the core abrasive particle via an oxygen linkage. Additionally, the prior art do not disclose the cumulative limitations of 1 and 12 wherein in the organic bond composite of claim 1, at least about 95% of the coating material is covalently bonded to the core abrasive particle via an oxygen linkage.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731